      Case 2:20-cv-00980-WBV-DPC Document 53 Filed 06/11/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

AHMED BAQER ET AL.                                                 CIVIL ACTION

VERSUS                                                             NO. 20-980

ST. TAMMANY PARISH GOVERNMENT ET AL.                               SECTION “D” (2)

                                             ORDER

       Defendants’ counsel has advised my office that defendants do not oppose plaintiffs’ Ex

Parte/Consent First Motion for Discovery, R. Doc. 50, but have concerns about the breadth of

discovery sought in plaintiffs’ motion. Defendants’ counsel requested a telephone conference to

discuss potential discovery parameters. Accordingly,

       IT IS ORDERED that a discovery conference by telephone is hereby SCHEDULED on

JUNE 17, 2020, at 4:00 p.m. Five minutes before the scheduled conference, counsel must phone

in to (888) 363- 4734 and enter the access code: 7434218.
                                      10th
       New Orleans, Louisiana, this _________ day of June, 2020.



                                                   ___________________________________
                                                        DONNA PHILLIPS CURRAULT
                                                    UNITED STATES MAGISTRATE JUDGE
